﻿First I would like to congratulate you, Sir, on your election to the presidency of the General Assembly at its forty-fifth session and to join those who spoke before me in wishing you success.
Even though the international community is more hopeful today about finding the most efficient ways and means in the guest for justice, peace, understanding and co-operation, we know that the task of leading our proceedings is a hard one. Nevertheless, your wisdom, diplomatic experience and capability, as well as your personal dedication, are an assurance that the work of this session will be most successful.
Allow me, therefore, to express, on behalf of the Government of the People's Republic of Angola and on my own behalf, the trust, we have in you, and to assure you of the full co-operation of my delegation.
Allow me also to congratulate the outgoing President, His Excellency General Joseph Garba, on the excellent work carried out during the forty-fourth session. The success of the sixteenth special session, devoted to the subject of apartheid and its destructive consequences in southern Africa, and of the eighteenth special session, on international economic co-operation, particularly for the recovery of economic growth and development in the developing countries, is unequivocal proof of the dedication and capability that have always characterized him.
The current trend towards détente in international relations has resulted in important steps aimed at solving some of the major problems of concern to the international community, thanks to the efforts made during the past few years, when the cold war has been increasingly replaced by dialogue, and the use of force in relations between States has been losing ground to the settlement of conflicts through negotiation.
In this connection, we salute Namibia's accession to independence, an event that marked the end of the era of traditional colonialism on the African continent.
We also welcome the unification of Germany, a country with which we have always had friendly relations. My Government will spare no effort to maintain and strengthen those ties of co-operation.
These historic events are occurring concurrently with others which have a profound significance for Africa and the world: the freeing of Dr. Nelson Mandela, the legalisation of anti-apartheid political organizations and the transformations taking place in South Africa with a view to the abolition of the policy of racial segregation. All these are signs of the new environment in which we are living and of hope for a better future.
However, elements of instability persist in southern Africa. We are referring to the situation of violence which obtains in South Africa, supported and encouraged by the police.
We are also referring to the conflicts in Angola and Mozambique, where peace efforts are being opposed by external interference, whose only reason for being lies in the outmoded policies of bloc confrontation.
In the case of Angolan, the summit meeting held one year ago at Gbadolite had created hopes for peace that quickly disappeared as a result of the continued support given to the National Union for the Total Independence of Angola (UNITA) by the United States and by South African conservative circles.
Throughout this period, the Government of Angola has reaffirmed its dedication to go on with peace efforts through the dialogue aimed at national unity and reconciliation among all Angolans. It was in that contest that concessions were made in Gbadolite and on other occasions.
The same cannot be said of UNITA, which not only has deliberately violated and later unilaterally denounced the commitments made at Gbadolite but also has intensified its acts of war, particularly against the economic and social infrastructure, and has kidnapped and murdered defenceless civilians. Nevertheless, the Government of Angola continued to bet on peace and therefore has decided to establish direct contacts with UNITA.
Notwithstanding that flexibility, the continued foreign interference and the position of UNITA vis-à-vis the Angolan Government's proposals for achieving peace Lave been the obstacles that prevented the four rounds of direct talks already held under the auspices of the Government of Portugal from producing the expected results.
The failure of the fourth round of direct talks was due to UNITA’s unjustified demand to be explicitly recognised as an opposition political party. The Angolan Government has already established the principle of constitutional revision and of a multi-party system in Angola under peaceful conditions, proposing a temporary status for UNITA that, once agreed to by that group, would take effect with the signing of the cease-fire. Once a multi-party system has been instituted, all political forces would conduct their activities legally under the Political Parties Law, to be approved by the competent State authorities. 
Therefore, it is wrong to demand the status of an opposition political party in the present circumstances, not only because it violates the present legal and constitutional order, recognised by UMITA during the second round of negotiations, but also because nowhere in the world does an official opposition party possess an army of its own.
The attempt to blame the Angolan Government for the failure of the fourth round is intended simply to manipulate public opinion and justify additional aid to UNITA for continuing the war in Angola. Unfortunately the political, economic and military might of the United States continues to influence Angola's internal conflict, contrary to the commitments made by United States authorities during the negotiation process that led to the New York agreements on peace in south-western Africa.
It is not inappropriate to emphasise the seriousness demonstrated by the Government of the People's Republic of Angola in the process that facilitated the application of Security Council resolution 435 (1978), making it possible to eliminate the tension point represented by the Namibian conflict. At the same time, it would be unfair not to recognise the important role played by the Cuban Government for peace in south-Western Africa.
Angola and Cuba continue to abide by their commitments on the phased withdrawal of troops from Angola, in a process that has already resulted in the departure of more than 38,000 soldiers in a shorter period of time than had been agreed upon.
The war situation in the People's Republic of Angola is made worse by natural disasters, particularly the drought that has been afflicting some central and southern regions of the country for about four years, with serious material damage and loss of human life. According to present estimates about 3.5 million people are in need of emergency food aid and 2.2 million of them are suffering the effects of the drought.
We are grateful for the efforts undertaken by the Secretary-General of the United Nations in mobilizing emergency aid to Angola, and we thank the international community for alleviating the suffering of the stricken populations.
However, in the face of the difficulties and limitations inherent in the country's economic underdevelopment, the Angolan Government is unable to cope with that natural disaster by means of its own resources, and for that reason it is renewing its appeal for international aid.
Given the interdependence that exists nowadays in the world, no country can remain indifferent to problems that affect humanity. The People's Republic of Angola takes a keen interest in the events taking place in various parts of the globe.
The latest developments in Western Sahara show that some positive steps are being taken to break the present stalemate. The Government of the People's Republic of Angola reaffirms the right of the Saharan people to self-determination and encourages the Government of the Kingdom of Morocco and the POLISARIO Front to proceed with negotiations and congratulates the Secretary-General of the United Nations on the efforts he has undertaken, together with the Organization of African Unity (OAU), to organize a referendum that can bring an early settlement of the conflict.
The continued illegal occupation of the Territory of East Timor is unacceptable, unjustifiable and a violation of the norms and principles of international law, especially when it is perpetrated by a country which in the past has itself been a victim of colonialism and which has made an important contribution to the struggle of colonized peoples for their emancipation. 
My Government advocates the path of dialogue between Portugal and Indonesia, including representatives of the people of East Timor, as the way to find a fair and comprehensive solution that will take account of the legitimate rights of the Maubere people.
Prospects in the Middle East are not encouraging in so far as finding an early resolution of the Israeli-Arab conflict is concerned. We believe that settling Jews in occupied Arab territories will not help in any way to bring an honourable end to that conflict. The Government of the People's Republic of Angola considers it imperative to convene an international conference on the Middle East with the participation of all parties concerned, including the Palestinian Liberation Organisation (PLO), the authentic representative of the Palestinian people, which has for decades been struggling for its right to self-determination.
We cannot fail to mention the crisis that recently arose in the Persian Gulf. When everything points to a realisation that resorting to the use of force is not the most efficient way or means of resolving conflicts, we are surprised by the events in that part of our globe with the invasion oil Kuwait by Iraq - soma thing we emphatically condemn, especially since Kuwait is a member of the Non-Aligned Movement which, since its establishment, has defended the principle of refraining from the threat or use of force in international relations.
Therefore the parties involved must honour the resolutions of the Security Council and It is imperative that Iraqi troops should be withdrawn from Kuwait in order to facilitate a peaceful and negotiated resolution of the conflict.
With regard to Central America, we reaffirm that the peoples of the region must freely decide their destiny; there must be no external interference through support given to irregular armed groups, through direct military Intervention or through a war of information whose object is to overthrow legitimately constituted Governments. 
In Cambodia the continued armed actions from neighbouring territories will not advance the search for a peace agreement. My government believe that a peaceful resolution to the conflict necessarily requires the cessation of all foreign interference and respect for the country’s independence, territorial integrity and non-aligned status.   
On the subject of Korea, my Government supports the steps taken towards the reunification of the two parts of that country and the removal of foreign bases and troops from the peninsula. The recent proposals aimed at the holding of a conference during a first phase constitute a positive sign that deserves the fullest support from the international community, for no matter what manoeuvres are resorted to, a people with a single identity will never remain divided.
At the beginning of the last decade, we declared from this rostrum our firm desire to improve the global economic environment, and we likewise committed ourselves to strengthening international economic co-operation in order to conquer hunger, poverty, malnutrition and epidemics - that is, to overcome the problems of underdevelopment and give more dignity to a man’s existence.
Today, as we enter the last decade of the twentieth century, we should reflect on what was our commitment to searching for solutions to the critical international economic situation, which affects the developing countries mort of all. Therefore, it is only right to raise some concerns Must we have images of hunger and poverty continue to appear in the world of our discussions in order to remind us of the imbalance and injustice of the present international economic system? Do we need to repeat at every stop that four fifth· of the world's population possesses only one fifth of its total wealth, manages only 10 per cent of the world’s industrial output and controls no more than 2 to 3 per cent of the total research efforts in the world? What specific joint measures did we take to prevent the gap between the developing and the developed countries from reaching today’s proportions?
When the recant special session, of the General Assembly devoted to international economic co-operation analysed the results achieved  during the past decade, it found that the problem which had already caused concern to the countries of the so-called third world at the start of the decade were still present.
The target level of official development aid to the developing countries, fixed at 0.7 per cent of the industrialised countries gross national product (GDP), was attained only by a small group of countries, and the general figure was only 0.35 per cent. 
In international trade we continue to witness a surge of protectionism practised by the developed countries, e decline in the prices of raw materials and a deterioration of the terms of trade, whose effects seriously compromise all the efforts made by the  developing countries to revive their economies.
To aggravate this picture, the foreign debt of the developing countries has been constantly increasing, reaching the monumental sum of $1,320 billion at the end of last year; that amount cannot be paid without inevitably diminishing the investment capacity of those countries.
In our view, the basic question lies in the need for a political will, both on the part of the developing countries and on the part of the developed countries, as the only way to avoid a reproduction of the system that generated the inequalities and injustices.
While it is true that in order to overcome the challenges of the world economic situation, the developing countries have to adopt more appropriate strategies geared to readjusting their economies, it is equally true that the developed countries should adopt acre constructive attitudes.
More recently^ with the ongoing transformations is Eastern Europe we have witnessed what could be called "conditionalism" in connection with official development aid from the countries of Western Europe.
For the Government of the People's Republic of Angola, the economic evolution occurring in the countries of Eastern Europe should signify a more active participation by those countries in the world economy, so that they may make a greater contribution to the improvement of North-South relations.
In the particular case of Africa, the changes taking place in Eastern Europe should serve as an incentive to other Industrialised countries to give greater support to African countries, taking account of the ongoing policies of structural adjustment aimed at the recovery of their economies, instead of opting for measures that would further worsen their participation in the expansion of the world economy.
Moreover, in the face of the inadequate results achieved in implementing the United Nations programme for the economic recovery of Africa, the international community has seen the birth of a new plan that requires greater flexibility on the part of donors.
In southern Africa, with the accession of Namibia to independence and the beginning of the process that will lead to negotiations between anti-apartheid organisations and the South African Government, new prospects are opening for the region's development.
The member countries of the Co-ordination Conference for the Development of Southern Africa, in its tenth year of existence are entering a new phase in the development efforts that will need the growing support of the international community.
Important events have taken place and will take place during the present decade. A few days ago the second United Nations Conference on the Least Developed Countries ended at Paris with encouraging - albeit partial - results. Its convening constitutes one more opportunity to seek solutions to the pressing problems faced by that group of countries. The cancellation of their foreign debts by the industrialised creditor countries should be considered one of the most urgent and necessary measures for achieving that end.
The World Summit for Children, held on 29 and 30 September, accurately analysed the problems that beset the world's children and it recommended appropriate measures for their protection. The People's Republic of Angola reaffirms its most fir, commitment to such principles and will do its utmost to improve the living conditions of children. 
In addition, the eight United nations conference on development will take place in 1991, in 1992 there will be a conference on environment and development, and in 1994 a conference of population. At those important forums an efforts will be made to continue the debate begun at the eighteenth special session of the General Assembly devoted to international economic co-operation. The results we expect from those meetings should become a foundation for re-establishing trust among nations.  
